Case 1:18-cv-00191-TSE-JFA Document 238 Filed 06/05/19 Page 1 of 3 PageID# 5075



                     IN THE UNITED STATES DISTR ICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              A LEX A N D R IA D IV IS IO N


  NORTHSTAR AVIATION L.L.C., et al.,

        Plaintiffs/Counterclaim-Defendants,

        v.                                             Case No. 1: 18-cv-00191 (TSE-JFA)

  ALDEN BURT ALBERTO,

        Defendant/Counterclaim-Plaintiff.



               JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), both Plaintiffs/Counterclaim-Defendants

 NorthStar Aviation L.L.C. and NorthStar USA, LLC (together, “NorthStar”) and

 Defendant/Counterclaim-Plaintiff Alden Burt Alberto (“Mr. Alberto”) hereby stipulate and agree

 that the parties have reached settlement of all claims and counterclaims, and give notice to

 dismiss the entirety of this action as to both NorthStar and Mr. Alberto with prejudice. Each

 party shall bear their own costs and attorneys’ fees. The case may now be closed.



 IT IS ORDERED

 Entered this ___ day of June, 2019

                                              _____________________________
                                              Judge T.S. Ellis, III
                                              United States District Judge




                                                  1
Case 1:18-cv-00191-TSE-JFA Document 238 Filed 06/05/19 Page 2 of 3 PageID# 5076



  NORTHSTAR AVIATION L.L.C. and                 ALDEN BURT ALBERTO
  NORTHSTAR AVIATION USA LLC


  By: /s/ Ellis L. Bennett                      By: /s/ Nicholas R. Johnson
  Thomas M. Dunlap (VSB No. 44016)              Nicholas R. Johnson (VSB No. 80525)
  Ellis L. Bennett (VSB No. 71685)              Declan C. Leonard (VSB No. 40292)
  Ben S. Barlow (VSB No. 67933)                 Clyde E. Findley (VSB No. 48277)
  Mary E. Witzel (VSB No. 88117)                David B. Deitch (VSB No. 74818)
  DUNLAP BENNETT & LUDWIG PLLC                  Ryen C. Rasmus (VSB No. 84346)
  211 Church Street SE                          BERENZWEIG LEONARD, LLP
  Leesburg, Virginia 20175                      8300 Greensboro Drive, Suite 1250
  (703) 777-7319                                McLean, Virginia 22102
  (703) 777-3656 (facsimile)                    (703) 760-0402 (telephone)
  tdunlap@dbllawyers.com                        (703) 462-8674 (facsimile)
  ebennett@dbllawyers.com                       njohnson@berenzweiglaw.com
  bbarlow@dbllawyers.com                        dleonard@berenzweiglaw.com
  mwitzel@dbllawyers.com                        cfindley@berenzweiglaw.com
                                                ddeitch@berenzweiglaw.com
  Kevin T. Streit (VSB No. 45024)               rrasmus@berenzweiglaw.com
  DUNLAP BENNETT & LUDWIG PLLC
  8003 Franklin Farms Drive, Suite 220          Counsel for Defendant/Counterclaim-
  Richmond, Virginia 23229                      Plaintiff Alden Burt Alberto
  (804) 823-7776
  (804) 977-2680 (facsimile)
  kstreit@dbllawyers.com

  Sarah C. Aviles (VSB No. 86031)
  DUNLAP BENNETT & LUDWIG PLLC
  8300 Boone Boulevard, Suite 550
  Vienna, Virginia 22182
  (703) 777-7319
  (703) 777-3656 (facsimile)
  saviles@dbllawyers.com

  Counsel for the Plaintiffs/Counterclaim
  Defendants




                                            2
Case 1:18-cv-00191-TSE-JFA Document 238 Filed 06/05/19 Page 3 of 3 PageID# 5077



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 5, 2019, I electronically filed the foregoing document

 with the Clerk of Court using the CM/ECF system, which will send a notification of such

 electronic filing (NEF) to all counsel of record.




                                                             /s/ Nicholas R. Johnson
                                                                 Nicholas R. Johnson




                                                     3
